Exhibit21.1 Subsidiaries of the Registrant State or Other Jurisdiction of Name of Subsidiary * Incorporation or Organization Catapult Communications Corporation Nevada S.C. Ixia SRL Romania Ixia Technologies Private Limited India Catapult Communications Corporation Subsidiaries: Ixia Technologies International Limited Ireland Ixia Communications Kabushiki Kaisha Japan Ixia Technologies International Limited Subsidiaries: Ixia Australia Pty. Ltd. Australia Ixia Communications Canada Limited Canada Ixia Technologies Europe Limited United Kingdom Ixia Technologies (Shanghai) Company Limited China Ixia Korea, Ltd. Korea IxiaCom Technologies Sdn. Bhd. Malaysia Ixia Israel Ltd. Israel Ixia Pte. Ltd. Singapore VeriWave, Inc. Delaware * The subsidiaries of the Registrant do not do business under any name other than as listed above.
